DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Examiner’s Note
	A new claim set has been filed on 11/24/2020 with the RCE. Indications with underlined for new limitations and crossed out for limitation removal are based on a claim set filed on 09/29/2020 with AFCP. However, the claim set of 09/29/2020 with the AFCP has not been entered, thus the indications for the new limitations and the limitation removals need to be made on the claim set of 08/13/2020. Also claims 75 and 76 were newly added in the claim set of 09/29/2020, but need to be labeled as new.



Response to Amendment

This communication is considered fully responsive to the amendment filed on 11/24/2020.
Claims 1, 3, 38, 40 and 54 have been amended.
Claims 2, 4-5, 16, 39, 41-44, 46, 51-53 have been canceled.
Claims 75-76 have been added.

Response to Arguments

Applicant’s arguments with respect to claims filed on 11/24/2020 and 09/29/2020 have been considered but are moot because the arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action with previously identified prior art, thus rendering Applicant’s arguments moot.

Claim Objections 
Claims 3 and 40 objected because of the following informalities: claims 3 and 40 depends from canceled claims 2 and 39, respectively. This dependency needs to be corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 50 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 38, 40, 49-50 and 75 rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (US 2016/0352403, “Kishiyama”) in view of Zhang et al. (US 2018/0042000, “Zhang”). 

Kishiyama discloses “User Apparatus, Base Station, and Communication Method” (Title) comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for uplink signal transmission, comprising: 
receiving, by a terminal device, first information transmitted by a network device, 
wherein the first information is configured to indicate a group of target sounding signals in multiple sounding signals ([0076] “In step 103, the base station 12 transmits, together with an UL grant, identification information (index and the like) of a sounding reference signal whose reception quality is good (example: received power is large) from among sounding reference signals transmitted by each beam.”) transmitted to the network device by the terminal device ([0071] “the user apparatus 20 transmits a sounding reference signal to the base station 12 (step 102).”, and See Fig. 8 for a plural of Sounding Reference Signals (Precoded), 1-N.)  and the first information is further used for the terminal device to determine a beam group for transmitting uplink data to the network device ([0077] “In step 103, the base station 12 transmits, together with an UL grant, identification information (index and the like) of a sounding reference signal whose reception quality is good (example: received power is large) from among sounding reference signals transmitted by each beam.” Note that Kishiyama does not specifically describe about multiple group , the beam group comprising multiple beams (This will be discussed in view of Zhang.); and 
transmitting, by the terminal device, the uplink data to the network device by the beam group ([0080 and Fig. 7] “the user apparatus 20 that receives the uplink grant (and identification information of a sounding reference signal received well) in step 103 of FIG. 7 transmits a data signal, a control signal and the like (PUSCH, PUCCH and the like) to the base station 12 by using an assigned resource (step 104).” Note that Kishiyama does not specifically describe about transmitting uplink data by multiple beams. This will be discussed in view of Zhang.)
wherein each of the target sounding signals is a sounding signal in a predefined sounding signal group (See Fig. 8 for 1-N beams with Sounding Reference Signal, and [0073] “Each sounding reference signal that the user apparatus 20 transmits includes identification information (beam ID, index and the like) of a discovery signal that the user apparatus 20 detected.”); and the first information is configured to indicate the group of target sounding signals by indicating indexes of the target sounding signals in the predefined sounding signal group ([0076] “In step 103, the base station 12 transmits, together with an UL grant, identification information (index and the like) of a sounding reference signal whose reception quality is good (example: received power is large) from among sounding reference signals transmitted by each beam.” See Fig. 8 for 1-N beams.) .  
It is noted that while disclosing receiving information from a base station about SRS transmitted, Kishiyama does not specifically teach about multiple beams determined for uplink data. It, however, had been known in the art at the time of instant 
determine a beam group; the beam group comprising multiple beams; transmitting … the uplink data … by the beam group ([Zhang, 0258 and Fig. 4] “406. The base station sends downlink information to the UE by using the primary beam.”, [Zhang, 0261 and Fig. 4] “407. The UE generates a receiving beam and/or an uplink beam according to the primary beam.”, and [0266 and Fig. 4] “the UE generates one or more uplink beams corresponding to the primary beam according to uplink beam vector information corresponding to the primary beam ID of the current primary beam, and sends uplink information on the one or more uplink beams corresponding to the primary beam.”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Kishiyama's features by using the features of Zhang in order to be robust for stable and consistent wireless communication in large attenuation environment such that “a primary beam used when a base station sends a downlink signal to UE can be determined, and this helps improve communication quality in downlink communication performed by the base station.” [Zhang, 0007].

Regarding claim 38, it is a terminal device corresponding to the method claim 1, except limitations “a memory” ([0091 and Fig. 11] “a control information storage unit 204”), “storing a program” ([0115] “The functional configuration of each apparatus described in the present embodiments may be a configuration 

With respect to dependent claims:
Regarding claims 3 and 40, the method of claim 2 and the terminal device of claim 39, respectively, wherein transmitting, by the terminal device, the uplink data to the network device by using the beam group comprises: 
transmitting, by the terminal device, the uplink data to the network device by using a beam group corresponding to group of target sounding signals (See aforementioned [Zhang, 0258] which is based on Steps 405 “Feedback related information of the primary beam or the primary beam and the secondary beam” and the and 406 Base station “send downlink information by using the primary beam” in [Zhang, Fig. 4], and [Zhang, 0202] “sending, by the UE, an SRS to the base station on a second sounding reference signal (SRS) resource”).

Regarding claim 49, the terminal device of claim 38, wherein the processor is configured to execute the program to perform beamforming on the uplink data based on a beamforming weight corresponding to the beam group to obtain the beamformed uplink data ([0041] “"Reference signal is precoded" means that, in an example of transmission, a transmission signal is multiplied by a weight for each antenna port such 

Regarding claim 50, the terminal device of claim 38, wherein the transceiver is configured to: transmit the uplink data to the network device by using the multiple beams in the beam group (aforementioned [Zhang, 0266 and Fig. 4]).  

Regarding claim 75, the terminal device of claim 38, wherein the transceiver is configured to: transmit the uplink data by using the multiple beams in the beam group, wherein the uplink data transmitted on the multiple beams are transmitted on different time frequency resources ([Zhang, 0202] “the UE determines that the primary beam becomes abnormal, the method further includes: sending, by the UE, an SRS to the base station on a second sounding reference signal (SRS) resource, where the base station configures a first SRS resource and the second SRS resource for the UE, and instructs the UE to send an SRS on the first SRS resource when the primary beam works normally and send an SRS on the second SRS resource when the primary beam works abnormally.”).

Claim(s) 54 and 56 rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (US 2016/0352403, “Kishiyama”) in view of Zhang et al. (US 2018/0042000, “Zhang”), and further in view of Mochizuki et al. (US 2019/0021085, “Mochizuki”).
Examiner’s note: in what follows, references are drawn to Kishiyama unless otherwise mentioned.
 Regarding claim 54, it is noted that while disclosing receiving a beam indication signal from a base station, Kishiyama does not specifically teach about separated beams for normal uplinks and beams for HARQ retransmission. It, however, had been known in the art at the time of instant application as shown by Mochizuki in a disclosure "Communication System" (Title) as follows; 
the terminal device of claim 38, wherein a first beam in the beam group is used for first-time transmission of the uplink data ([Kishiyama, 0080 and Fig. 7] “For the signal transmission here, a beam corresponding to the sounding reference signal identified by the identification information received with the UL grant in step 103 is used.”); and beams in the beam group other than the first beam are used for possible Hybrid Automatic Repeat Request (HARQ) retransmission of the uplink data ([Mochizuki, 0884] “Upon receipt of the scheduling information via the target beam for the initial transmission of the uplink data in Step ST3002, the UE transmits the uplink data under the HARQ process with the source beam to the eNB” From the citation, it is obvious that uplink beams and uplink beams under HARQ can be separated.). 
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Zhang's features by using the features of Mochizuki 

Regarding claim 56, the terminal device of claim 38, wherein the multiple beams are multiple beams in the predefined beam group (Fig. 4 and 6 depict examples of mapped SRS beams. The mapping information is carried by the discovery signal. This indicated the beams are predefined by the base station.); the multiple beams are used for the first-time transmission of the uplink data (0080 and Fig. 7 “For the signal transmission here, a beam corresponding to the sounding reference signal identified by the identification information received with the UL grant in step 103 is used.”); and beams in the predefined beam group other than the multiple beams are used for the possible HARQ retransmission of the uplink data ([Mochizuki, 0884] “Upon receipt of the scheduling information via the target beam for the initial transmission of the uplink data in Step ST3002, the UE transmits the uplink data under the HARQ process with the source beam to the eNB” From the citation, it is obvious that uplink beams and uplink beams under HARQ can be separated.). 
The rational and motivation for adding this teaching of Mochizuki is the same as for claim 54. 

Claim(s) 57 rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (US 2016/0352403, “Kishiyama”) in view of Zhang et al. (US 2018/0042000, “Zhang”), and further in view of Lee at al. (US 2019/0166610, “Lee”).
Examiner’s note: in what follows, references are drawn to Kishiyama unless otherwise mentioned.
Regarding claim 57, it is noted that while disclosing receiving a beam indication signal from a base station, Kishiyama does not specifically teach about using different beams for different services. It, however, had been known in the art at the time of instant application as shown by Lee in a disclosure "Method for Terminal for Carrying Out Uplink Communication in Wireless Communication System, and Terminal using Method" (Title) as follows; 
the terminal device of claim 38, wherein the
.

Claim(s) 76 rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (US 2016/0352403, “Kishiyama”) in view of Zhang et al. (US 2018/0042000, “Zhang”), and further in view of Seol et al. (US 8,591,645, “Seol”).
Examiner’s note: in what follows, references are drawn to Kishiyama unless otherwise mentioned.
 Regarding claim 76, it is noted that while disclosing receiving information about multiple beams from a base station, Kishiyama does not specifically teach about multiple beams in different time-domain resources. It, however, had been known in the art at the time of instant application as shown by Seol in a disclosure “Method and Apparatus for Operating Control Channels for Beamforming-Based Wireless Communication” (Title) as follows;
the terminal device of claim 75, wherein the uplink data transmitted on the multiple beams are transmitted on a same time domain transmission unit and different frequency domain transmission units; or the uplink data transmitted on 
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Kishiyama's features by using the features of Seol in order to maintain and improve spectral efficiency such that “to provide a method and apparatus for grouping control channels considering best BS transmit/receive beams for an MS in a wireless communication system.” [Seol, Col. 2; lines 54-57].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/HARRY H KIM/           Examiner, Art Unit 2411